                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

JOAN ROSS WILDASIN,                           )
                                              )
        Plaintiff,                            )
                                              )         NO. 3:14-cv-02036
v.                                            )         JUDGE RICHARDSON
                                              )
PEGGY D. MATHES, et al.,                      )
                                              )
        Defendants.                           )


                                           ORDER

        Pending before the Court are a Report and Recommendation of the Magistrate Judge

(Docket No. 260), Objections filed by Defendant (Docket No. 261) and Objections filed by

Plaintiff (Doc. No. 262). Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b)(3), the

Court has reviewed de novo the portions of the Report and Recommendation to which objections

were filed and the Objections. For the reasons stated in the accompanying Memorandum Opinion,

the Report and Recommendation is REJECTED in part and ADOPTED AND APPROVED in

part.

        Defendant’s Motions to Dismiss for Lack of Subject-Matter Jurisdiction (Doc. No. 228)

and Defendant’s Motion for Judgment as a Matter of Law or, Alternatively, for a New Trial (Doc.

No. 238) are DENIED. Plaintiff’s Motion for Award of Attorney’s Fees, Expenses, and

Prejudgment Interest (Doc. No. 230) is GRANTED in part and DENIED in part. Plaintiff will

be awarded prejudgment interest in the amount of $32,873.78, as requested. Doc. No. 262 at 15.

        IT IS SO ORDERED.

                                                   ___________________________________
                                                   ELI RICHARDSON
                                                   UNITED STATES DISTRICT JUDGE
